DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-26 are objected to because of the following informalities:
Claims 1, 10, 16 and 21-26 recite, “decommit”, which should be amended to recite, “de-commit”. 
Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Claim limitations in this application being interpreted under 35 U.S.C. § 112(f) include
From claim 16: “means for writing data to both the SLC memory area and the MLC memory area”, which is interpreted to include a memory controller per [0014] of the specification. 
From claim 16: “means for determining whether the storage system is read to de-commit the data from the SLC memory area”, which is interpreted to include to include a memory controller per [0049] of the specification. 
From claim 16: “means for, in response to... determining whether a last-written wordline in the MLC memory area has a possible data retention problem”, which is interpreted to include a memory controller per [0049] of the specification.  
From claim 16: “means for... correcting the data retention problem”, which is interpreted to include a memory controller [0048-0049]. 
From claim 20: “means for logging an identification of the last-written wordline in the MLC memory area and a time when the last-written wordline was written”, which is interpreted to include a memory controller [0016] [0048]. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 16-17 and 25-26 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US Patent No. US 9,933,963 B1 (Alhussien).
Regarding claim 16: 
Alhussien discloses, a storage system (10), comprising: a memory comprising a single-level cell (SLC) memory area (a block or wordline of the SLC memory (13)) a second SLC memory area (another block or wordline of the SLC memory (13)) and a multi-level cell (MLC) memory area (by disclosing the MLC flash device (14)); means for writing data to both the SLC memory area and the MLC memory area (by disclosing controller (11) that writes data to the SLC buffer (13) as a staging area and copies the data to the MLC flash device (14)); means for determining whether the storage system is ready to de-commit the data from the SLC memory area; and means for, in response to determining that the storage system is ready to de-commit the data from the SLC memory area: (by disclosing that after copying data from the buffer to a block of an MLC flash device (24), it is determined if the block is closed or not (25) [Fig. 2B]. If the block is not closed, (25-NO), then the process may proceed to steps 34, 30, and 31 (i.e. where the system may de-commit data from the SLC memory area (i.e. determining whether the block is open or closed is determining whether the storage system is ready to de-commit the data from the SLC memory area)). For example, data is de-committed by updating the lookup table (12) so it points to the copied portion of the SLC data (i.e. second memory area) so that the original SLC data is no longer pointed to, and invalid (i.e. de-committed) when the path to steps 34, 30 and 31 are chosen or the because the SLC data may be erased (i.e. de-committed) when it is determined the MLC data is safe after progressing to steps 34, 30, and 31 [Col 5: lines 32-5] [Col 8: lines 3-15] [Col 8: lines 28-41]). determining whether a last-written wordline in the MLC memory area has a data retention problem (by disclosing that the controller (i.e. means for determining) ensures that open wordlines (i.e. at ; and means for, in response to determining that the last-written wordline in the MLC memory area has possible a data retention problem, correcting the possible data retention problem (by teaching that in response to the criteria being met (34), the data in the SLC memory corresponding to the last written wordlines in the MLC memory (46) (47) may be copied (30) by the controller (i.e. means for... correcting) to other wordlines in the SLC memory area (48) (30) and a lookup table updated (31) so that the data can be read in a subsequent read operation and eventually written to the MLC memory area (i.e. correcting the possible data retention problem) [Fig. 5] [Fig. 2B] [Col 5: line 66 – Col 6: line 58] [Col 7: line 64 – Col 8: line 52]).
Regarding claim 17:
The storage system of claim 16 is anticipated by Alhussien. 
Alhussien further discloses, wherein the possible data retention problem is corrected by copying data from a wordline in the SLC memory area that corresponds to the last-written wordline in the MLC memory area to a wordline in the second SLC memory area (through the analysis performed for claim 16).
Regarding claim 25: 
The storage system of claim 16 is anticipated by Alhussien. 
Alhussien further discloses, wherein the storage system is ready to de-commit the data after a plurality of wordlines in the MLC memory area finish a multi-stage programming operation (by disclosing that when the data is written to wordlines 46 and 47, before the block is closed, data may have already been written to MLC1 (i.e. a plurality of 
Regarding claim 26: 
The storage system of claim 16 is anticipated by Alhussien. 
Alhussien further discloses, wherein the storage system is ready to de-commit the data from the SLC memory area after a rolling fold operation (by disclosing that the storage system reaches step 25 after copying data from the SLC buffer to a block of an MLC flash device (i.e. a rolling fold operation) (24) (i.e. where it is understood that copying data from the SLC to MLC occurs in an ongoing basis (i.e. the controller may have completed any number of rolling fold operations when it is ready to de-commit the data)) [Fig. 2B]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 9,933,963 B1 (Alhussien) in view of US Patent Application Pub. No. US 2021/0109856 A1 (Lee).
Regarding claim 1: 
Alhussien discloses, A storage system (10), comprising: a memory (15) comprising a first single-level cell (SLC) memory area ((13) (SLC2) (42)), a second SLC memory area ((13) (SLC2’) (48)), and a multi-level cell (MLC) memory area (14); and a controller (11) configured to communicate with the memory and further configured to: write data to both the first SLC memory area ((13) (SLC2) (42)) and the MLC memory area ((23) (24) the controller writes data to the SLC buffer and the MLC flash device [Col 4: lines 18-35] [Col 6: lines 40-57]); determine whether the controller is ready to de-commit the data from the first SLC memory area; and in response to determining that the controller is ready to de-commit the data from the first SLC memory area (by disclosing that after copying data from the buffer to a block of an MLC flash device (24), it is determined if the block is closed or not (25) [Fig. 2B]. If the block is not closed, (25-NO), then the process may proceed to steps 34, 30, and 31 (i.e. where the system may de-commit data from the SLC memory area (i.e. determining whether the block is open or closed is determining whether the storage system is ready to de-commit the data from the SLC memory area)). For example, data is de-committed by updating the lookup table (12) so it points to the copied portion of the SLC data (i.e. second memory area) so that the original SLC data is no longer pointed to, and invalid (i.e. de-committed) when the path to steps 34, 30 and 31 are chosen. Additionally, data may be de-committed when the SLC data may be erased (i.e. de-committed) when it is determined the MLC data is safe after progressing to steps 34, 30, and 31 [Col 5: lines 32-5] [Col 8: lines 3-15] [Col 8: lines 28-41]) determine whether an amount of time that has passed since a wordline in the MLC memory area was written is longer than a threshold amount of time ((34) – recycle criterion include the time since the associated MLC block has been written as observed by a counter [Col 1: lines 34-55] [Col 2: lines 47-60] [Col 6: lines 1-15]); and in response to determining that the amount of time is longer than the threshold amount of time (determining that the criteria is met (34) (i.e. determining that the amount of time is longer than the threshold amount of time) [Col 1: lines 34-55] [Col 2: lines 47-60] [Col 6: lines 1-15] [Col 7: line 64 – Col 8: line : copy data from a wordline in the first SLC memory area ((42) (SLC2) The SLC area (42) contains 4 wordlines [Col 6: lines 41-57] [Col 7: line 64 – Col 8: line 15]) that corresponds to the last-written wordline in the MLC memory area ((14) (46-47) the four wordlines in the SLC area contain the same data as written to the wordlines (46) and (47) in the MLC memory area (i.e. corresponds to the last-written wordline in the MLC memory area) [Col 6: lines 41-57]) to a wordline in the second SLC memory area ((48) (SLC2’) [Col 7: line 64 – Col 8: line 15]) and update a mapping table to reflect the copy ((31) the lookup table is updated to reflect the copy [Col 8: lines 1-15] [Fig. 5] [Fig. 2B] [Fig. 1]).
Alhussien does not explicitly disclose that the threshold amount of time corresponds to an elapsed time since a last-written wordline, but generically discloses that it may be the elapsed time since the MLC memory block was written (i.e. doesn’t specify if it’s the time since the block was first written, last written, or some other time of writing). However, Lee teaches that a threshold amount of time before triggering a data reliability operation may be an elapsed time since the last-page was written, where a page corresponds to a word-line (by teaching that an elapsed time (ET) may be counted utilizing a timestamp for managing the active block (121a) [0071]. The ET is counted from a time when data is written at a physical page before the clean page (i.e. the last written page, i.e. the last written wordline) [0065] [0066] [0070]. The controller may determine an ET threshold based on a desired reliability so that when the ET has reached the threshold the controller may trigger a data reliability operation [0066-0068]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of time before a criteria is met based on an amount of time since an MLC block was written as disclosed by Alhussien to be measured from the time the last page on the last word-line was written, such as from a recorded timestamp, as taught by Lee because it would have only required the combination of known elements according to known methods to yield predictable results. Alhussien teaches that the time since an MLC block was written may be used as a criteria for triggering a data reliability Alhussien does not explicitly teach that the time may be the time elapsed from the last page (i.e. corresponding to a wordline) written to the MLC block, however, Lee teaches that a time used to trigger a data reliability operation (i.e. filling an open block with garbage collection data to prevent a read error at the boundary page (i.e. last written page)) may be a time since the last written page of a block (including blocks with multiple bits per cell (i.e. an MLC block) [0053, Lee]) was written. One of ordinary skill in the art could have combined the elements as claimed according to known methods as the counter taught by Alhussien must have required a reference starting point, the chosen starting point of the counter of Alhussien to keep track of the elapsed time could be referenced to timestamp since the last written page of a block was written as taught by Lee. One of ordinary skill in the art would have recognized that the results would have been predictable (i.e. the data in the SLC block corresponding to the last written page of the MLC block taught by Alhussien could be copied to another page of the SLC block before the reliability of the data in the MLC block became too unreliable to read as taught by Alhussien within a time threshold measured from the time the last-written page of the MLC block was written as taught by Lee.  
Regarding claim 2:
The storage system of claim 1 is made obvious by Alhussien in view of Lee.
Alhussien further discloses, wherein the controller is further configured to, in response to a command to read the MLC memory area: read data from wordlines written prior to the last-written wordline in the MLC memory area; and instead of reading the last-written wordline in the MLC memory area, read the data from the wordline in the second SLC memory area (by disclosing that in response to a read I/O request, the SSD controller (11) looks in the lookup table to see whether the data is in the buffer (13) or the MLC device (14) or a combination thereof, to read the data depending on where the data is located 
Regarding claim 5:
The storage system of claim 1 is made obvious by Alhussien in view of Lee.
Alhussien further discloses, wherein the controller is further configured to de-commit the data from the first SLC memory area (by disclosing that data written in the staging buffer can be erased (i.e. de-committed) when the associated copy in the MLC area is considered safe [Col 6: lines 40-58] [Col 8: lines 28-41]). 
Regarding claim 6:
The storage system of claim 1 is made obvious by Alhussien in view of Lee.
Alhussien further discloses, wherein the MLC area comprises a quad-level cell (QLC) memory area (by disclosing that the MLC flash device (14) may store four bits of data per memory cell [Col 4: lines 36-64]). 
Regarding claim 21: 
The storage system of claim 1 is made obvious by Alhussien in view of Lee.
Alhussien further discloses, wherein the controller is ready to de-commit the data after a plurality of wordlines in the MLC memory finish a multi-stage programming operation (by disclosing that when the data is written to wordlines 46 and 47, before the block 
Regarding claim 22: 
The storage system of claim 1 is made obvious by Alhussien in view of Lee.
Alhussien further discloses, wherein the controller is ready to de-commit the data after completing a rolling fold operation (by disclosing that the controller reaches step 25 after copying data from the SLC buffer to a block of an MLC flash device (i.e. a rolling fold operation) (24) (i.e. where it is understood that copying data from the SLC to MLC occurs in an ongoing basis (i.e. the controller may have completed any number of rolling fold operations when it is ready to de-commit the data)) [Fig. 2B]). 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Alhussien in view of Lee in further view of US Patent Application Pub. No. US 2019/0034290 A1 (Guo).
Regarding claim 3:
The storage system of claim 1 is made obvious by Alhussien in view of Lee.
Alhussien further teaches that a buffer (131) may store system data, such as memory tables used by the SSD controller (11) to manage the MLC flash device (14), the buffer (13) and data for other functionality in a memory (137) [Col 3: lines 15-26]). 
Alhussien does not explicitly disclose, but Lee teaches, wherein the controller is further configured to log an identification of the block with the last-written word-line in the MLC memory area and a time when the last-written wordline was written (by teaching that an elapsed time (ET) may be counted utilizing a timestamp for managing the active block (121a) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of time before a criteria is met based on an amount of time since an MLC block was written as disclosed by Alhussien to be measured from the time the last page on the last word-line was written, such as from a recorded timestamp, as taught by Lee because it would have only required the combination of known elements according to known methods to yield predictable results. Alhussien teaches that the time since an MLC block was written may be used as a criteria for triggering a data reliability operation (i.e. copying data from an SLC block corresponding to the last pages written to the MLC block to prevent errors when reading the data at the last written pages). Alhuessien further teaches hat a buffer may store system data, such as memory tables used by the SSD controller to manage the MLC flash device, the buffer, and data for other functionality in a memory. Alhussien does not explicitly teach that the time may be the time elapsed from the last page (i.e. corresponding to a wordline) written to the MLC block, however, Lee teaches that a time used to trigger a data reliability operation (i.e. filling an open block with garbage collection data to prevent a read error at the boundary page (i.e. last written page)) may be a time since the last written page of a block (including blocks with multiple bits per cell (i.e. an MLC block) [0053, Lee]) was written. Lee further teaches that the timestamp and block identifying information may be stored in an active block management table [Fig. 9]. One of ordinary skill in the art could have combined the elements as claimed according to known methods as the counter taught by Alhussien must have required a reference starting point, the chosen starting Alhussien to keep track of the elapsed time could be referenced to timestamp since the last written page of a block was written as taught by Lee and could have been stored in an active block management table taught by Lee in the buffer for storing data for the controller to manage the MLC flash device and the buffer as taught by Alhussien. One of ordinary skill in the art would have recognized that the results would have been predictable (i.e. the data in the SLC block corresponding to the last written page of the MLC block taught by Alhussien could be copied to another page of the SLC block before the reliability of the data in the MLC block became too unreliable to read as taught by Alhussien within a time threshold measured from the time the last-written page of the MLC block was written as taught by Lee.
Alhussien in view of Lee does not explicitly disclose, but Guo teaches that the controller is further configured to log an identification of a last-written wordline (by teaching that an open block status table (226) may include information identifying a location within each open block corresponding to a last-written wordline. The identifying information may be updated in conjunction with the data write module (216) as part of the management module (121-1) (i.e. controller) [0061-0062] [0080-0081] [0084-0085] [0103]). In this way, when a shutdown request is received, the storage device may fetch information about open blocks and their boundary regions susceptible to data reliability issues and for each identified boundary region (i.e. last-written wordline), the storage device may program a region contiguous to the identified boundary region [0005] [0019] [0020] [0092].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an active block management table stored in buffer memory taught by Alhussien in view of Lee to include an identification of the last-written wordline so that upon receiving a shutdown request, a contiguous region to the identified last-written wordline (as updated by the controller) may be programmed by the controller as taught by Guo
One of ordinary skill in the art would have been motivated to make this modification because programming data to the contiguous region to the boundary area increases the reliability of the non-volatile memory, as taught by Guo in [0005]. 
Regarding claim 4:
The storage system of claim 3 is made obvious by Alhussien in view of Lee in further view of Guo.
Alhussien discloses that the area for storing data for the controller to manage the MLC flash device (14) and the buffer memory (13) is a buffer memory (131) containing memory (137), but does not explicitly disclose wherein the identification and time are logged in volatile memory in the storage system. 
However, Guo teaches wherein the identification and time are logged in volatile memory in the storage system (by teaching that an open block status table (226) storing a timestamp and an identification of the most recently written wordline [0080-0081] are stored in memory (206), which may be a high-speed random access memory such as DRAM, SRAM (i.e. volatile) or other random access solid state memory device [0053]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory storing data for managing the MLC flash device and the buffer memory disclosed by Alhussien to include the volatile high-speed random access memory such as DRAM or SRAM taught by Guo for storing an active block management table including a timestamp and an identification of a last-written wordline as taught by Guo. 
One of ordinary skill in the art would have been motivated to make this modification because the volatile DRAM and SRAM are high-speed memories, as taught by Guo in [0053] and the open block table is useful for programming data to a contiguous region of a boundary wordline in response to a shutdown request to improve the reliability of the non-volatile memory system as taught by Guo in [0005]. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alhussien in view of Lee in further view of US Patent Application Pub. No US 2020/0264792 A1 (Paley). 
Regarding claim 7:
The storage system of claim 1 is made obvious by Alhussien in view of Lee.
Alhussien further discloses that the MLC flash device (14) is any multidimensional flash device [Col 4: lines 36-64].
Alhussien does not explicitly disclose, but Paley teaches, wherein the memory comprises a three-dimensional memory (by teaching that the non-volatile memories can be three-dimensional NAND, which improves on regular two-dimensional storage by stacking storage cells to increase capacity through higher density, lower cost per gigabyte, and provides reliability, speed, and performance expected of solid state memory. The memory can be MLC or SLC memory [0032]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory that can be any multi-dimensional non-volatile memory disclosed by Alhussien to include the 3D stacked memory taught by Paley. 
One of ordinary skill in the art would have been motivated to make this modification because the 3D stacked memory offers higher capacity and density with a lower cost per gigabyte, as taught by Paley in [0032].
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alhussien in view of Lee in further view of US Patent Application Pub. No US 2013/0262745 A1 (Lin). 
Regarding claim 8:
The storage system of claim 1 is made obvious by Alhussien in view of Lee.
Alhussien does not explicitly disclose, but Lin teaches, wherein the storage system is configured to be integrated in a host (by teaching flash memory is ideally suited in mobile and handheld environments (i.e. host device) because of its small size, low power consumption, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory system disclosed by Alhussien to include being embedded in a mobile device as taught by Alhussien. 
One of ordinary skill in the art would have been motivated to make this modification because it is ideally suited for mobile applications in an embedded form because of its small size, low power consumption, high speed, and high reliability features, as taught by Lin in [0002-0005]. 
Regarding claim 9:
The storage system of claim 1 is made obvious by Alhussien in view of Lee.
Alhussien does not explicitly disclose, but Lin teaches, wherein the storage system is configured to be removably connected with a host (by teaching flash memory is ideally suited in mobile and handheld environments (i.e. host device) because of its small size, low power consumption, high speed, and high reliability features [0002]. It may be used in this mobile capacity in a removable card form [0002-0005]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory system disclosed by Alhussien to include being configured in a removable card form for a mobile device as taught by Alhussien. 
One of ordinary skill in the art would have been motivated to make this modification because it is ideally suited for mobile applications in a removable card form because of its small size, low power consumption, high speed, and high reliability features, as taught by Lin in [0002-0005]. 
Claims 10, 14-15, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Patent No. US 10,048,863 B1 (Goss) in further view of Alhussien. 
Regarding claim 10:
Lee discloses, In a storage system (110) comprising a multi-level cell (MLC) block ((121) by disclosing that as the number of bits per cell in a memory increases, the management of the memory becomes more complex and programming dummy data in the first clean page after the last programmed page may no longer be appropriate, so the disclosed method is used (i.e. the disclosed method is applicable to multi-bit level cells (i.e. MLC)) [0004] [0053]. The disclosed method may still involve programming dummy data to a block with clean pages [0117-0118]), a method comprising: programming data to an MLC block ((S130) [0061] [Fig. 5]; determining whether a predetermined amount of time has passed since a boundary wordline in the MLC block was programmed (S160, S170); and in response to determining that the predetermined amount of time has passed (S170-Yes) programming the remaining pages in the block (by teaching that garbage collection is triggered and the remaining clean pages are allocated as destination pages of garbage collection and written with garbage collected data when the elapsed time (ET) threshold has been met [0065-0068] [Fig. 5]. The elapsed time is the time that has been counted since data was written at a physical page before the clean page (i.e. a boundary wordline) [0065]).
Lee does not explicitly disclose, but Goss teaches that instead of programming additional pages of data to an open block, reprogramming the data in the boundary wordline in the MLC block (by teaching that if the amount of data written to a block with an open block time threshold greater than a threshold (404-Yes) is not greater than a threshold (406-NO), then rather than programming the rest of the pages of the block (408), the N most recently written (i.e. includes the most recently written page (i.e. the boundary page)) pages from the block should be refreshed (410) [Fig. 4] [Col 5: line 3 – Col 6: line 32]. This decision on whether to refresh the blocks or program data to the remaining empty pages may be based on the time requirements of both operations. For example, if refreshing the pages is faster than programming the remaining pages with data, then the refresh operation will be performed instead of programming the remaining pages of the open block with data [Col 6: lines 33-67]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing pages to the remaining empty pages of a block after a time threshold is reached as disclosed by Lee to include the decision to refresh the N most recently written pages if it would be more efficient than writing data to the remaining empty pages as taught by Goss. 
One of ordinary skill in the art would have been motivated to make this modification because refreshing the pages can be more efficient and require less overhead than writing the remaining pages of the open block with data after a threshold amount of time has elapsed, as taught by Goss in [Col 6: lines 64-67]. 
Lee in view of Goss does not explicitly teach, but Alhussien teaches that the storage system comprises both a single-level cell (SLC) and a multi-level cell (MLC) block and programming data to both the SLC block and the MLC block (by teaching that an SLC buffer (including SLC blocks) may operate as a staging buffer to quickly write data of write I/O requests to the storage device (15). The SSD controller (11) can then transfer the data from the buffer (13) to the MLC flash device (14) (including MLC blocks) [Col 2: lines 33-58] [Col 3: lines 17-38]) and determining whether a predetermined amount of time has passed by in response to determining whether the storage system ready to de-commit the data from the SLC block; and in response to determining that the storage system is ready to de-commit the data from the SLC block (by disclosing that after copying data from the buffer to a block of an MLC flash device (24), it is determined if the block is closed or not (25) [Fig. 2B]. If the block is not closed, (25-NO), then the process may proceed to steps 34, 30, and 31 (i.e. where the system may de-commit data from the SLC memory area (i.e. determining whether the block is open or closed is determining whether the storage system is ready to de-commit the data from the SLC block)). For example, the SLC data may be erased (i.e. de-committed) when it is 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to the flash device disclosed by Lee to include writing the data to both an SLC memory block and an MLC memory block as taught by Alhussien, and checking if the amount of time has passed as taught by Lee after writing to the MLC block and determining the block is still open as taught by Alhussien. 
One of ordinary skill in the art would have been motivated to make this modification because the SLC memory block can function as a staging buffer to quickly write the data to the storage device before writing it to the MLC block, as taught by Alhussien in [Col 2: lines 33-58]. The SLC architecture increases I/O performance, whereas the MLC blocks increase storage density as taught by Alhussien in [Col 3: lines 38-47]. Furthermore, handing the open word-lines after certain criterion are met allows the system to address read disturbs, data retention, and other problems that may cause voltage shifts within the memory device as taught by Alhussien in [Col 2: lines 48-58].
Regarding claim 14: 
The method of claim 10 is made obvious by Lee in view of Goss in view of Alhussien. 
Lee does not explicitly disclose, but Alhussien teaches, further comprising de-committing the data from the SLC block (by teaching that data written in the staging buffer can be erased (i.e. de-committed) when the associated copy in the MLC area is considered safe. This allows the staging buffer to be used for other writing and frees up space in the buffer [Col 6: lines 40-58] [Col 8: lines 28-41]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the flash memory disclosed by Lee to include the SLC buffer to write the data first and then copy it to the MLC blocks and then erase Alhussien. 
One of ordinary skill in the art would have been motivated to make this modification because the SLC memory block can function as a staging buffer to quickly write the data to the storage device before writing it to the MLC block, as taught by Alhussien in [Col 2: lines 33-58]. The SLC architecture increases I/O performance, whereas the MLC blocks increase storage density as taught by Alhussien in [Col 3: lines 38-47] and deleting the data from the SLC buffer frees up space and allows more data to be written to the buffer as taught by Alhussien in [Col 8: lines 28-41].
Regarding claim 15: 
The method of claim 10 is made obvious by Lee in view of Goss in view of Alhussien. 
Lee does not explicitly disclose, but Alhussien teaches, wherein the MLC block comprises a quad-level cell (QLC) block (by teaching that the MLC memory architecture increases the data storage density, and a QLC block is the most dense at 4 bits of data per memory cell [Col 4: lines 36-64]. The data is stored in blocks (i.e. QLC block) [Col 3: lines 17-37]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-bit per cell blocks disclosed by Lee to include the high density 4 bit per cell data blocks (QLC) taught by Alhussien. 
One of ordinary skill in the art would have been motivated to make this modification because the QLC blocks are high density and allow 4 bits of data to be stored per cell, which is denser than 2 or 3 bits per cell, as taught by Alhussien in [Col 3: lines 18-47] [Col 4: lines 36-63]. 
Regarding claim 23: 
The method of claim 10 is made obvious by Lee in view of Goss in view of Alhussien
Lee does not explicitly disclose, but Alhussien teaches, wherein the storage system is ready to de-commit the data after a plurality of wordlines in the MLC block finish a multi-stage programming operation (by teaching that when the data is written to wordlines 46 and 47, before the block is closed, data may have already been written to MLC1 (i.e. a plurality of wordlines), which occurs before reaching step 25 (i.e. when the system is ready to de-commit the data). Additionally, MLC blocks may contain between 128 or 256 pages, and there may be multiple MLC blocks, written to over and over again. For this reason, it is understood that the storage system may be ready to de-commit the data (i.e. reach step 25) after a plurality of wordlines in the MLC memory area (or area MLC1) finish a multi-stage programming operation (i.e. have already been written) [Col 3: lines 18-37] [Col 3: lines 63-67] [Col 7: lines 10-20]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to the flash device disclosed by Lee to include writing the data to both an SLC memory block and an MLC memory block as taught by Alhussien, and checking if the amount of time has passed as taught by Lee after writing to the MLC block and determining the block is still open as taught by Alhussien. 
One of ordinary skill in the art would have been motivated to make this modification because the SLC memory block can function as a staging buffer to quickly write the data to the storage device before writing it to the MLC block, as taught by Alhussien in [Col 2: lines 33-58]. The SLC architecture increases I/O performance, whereas the MLC blocks increase storage density as taught by Alhussien in [Col 3: lines 38-47]. Furthermore, handing the open word-lines after certain criterion are met allows the system to address read disturbs, data retention, and other problems that may cause voltage shifts within the memory device as taught by Alhussien in [Col 2: lines 48-58].
Regarding claim 24: 
The method of claim 10 is made obvious by Lee in view of Goss in view of Alhussien
Lee does not explicitly disclose, but Alhussien teaches, wherein the storage system is ready to de-commit the data after completing a rolling fold operation (by teaching that the storage system reaches step 25 after copying data from the SLC buffer to a block of an MLC flash device (i.e. a rolling fold operation) (24) (i.e. where it is understood that copying data from the SLC to MLC occurs in an ongoing basis (i.e. the storage system may have completed any number of rolling fold operations when it is ready to de-commit the data)) [Fig. 2B]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to the flash device disclosed by Lee to include writing the data to both an SLC memory block and an MLC memory block (i.e. performing a rolling fold) as taught by Alhussien, and checking if the amount of time has passed as taught by Lee after writing to the MLC block and determining the block is still open as taught by Alhussien. 
One of ordinary skill in the art would have been motivated to make this modification because the SLC memory block can function as a staging buffer to quickly write the data to the storage device before writing it to the MLC block, as taught by Alhussien in [Col 2: lines 33-58]. The SLC architecture increases I/O performance, whereas the MLC blocks increase storage density as taught by Alhussien in [Col 3: lines 38-47]. Furthermore, handing the open word-lines after certain criterion are met allows the system to address read disturbs, data retention, and other problems that may cause voltage shifts within the memory device as taught by Alhussien in [Col 2: lines 48-58].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Goss in further view of Alhussien in further view of US Patent Application Pub. No. US 2016/0098216 A1 (Huang). 
Regarding claim 11: 
The method of claim 10 is made obvious by Lee in view of Goss in view of Alhussien
Lee further discloses, wherein the data is programmed in the boundary wordline in the MLC block using a fine programming technique (by teaching that the data is programmed into the MLC flash device (14) in a multi-step programming process (i.e. fine programming technique) [Col 3: line 63 – Col 4: line 63]). 
Lee does not explicitly disclose, but Goss teaches that the boundary wordline may be refreshed when the threshold amount of time has passed (per the analysis for claim 10). 
Lee does not explicitly disclose, but Huang teaches that wherein the data is re-programmed into the boundary wordline using a double fine programming technique (by teaching that a refresh module may be configured to refresh all or part of a memory block without the section of memory having been erased by an erase module [0003]. In this way, a section of memory (one or more pages or wordlines) may be refreshed (i.e. reprogrammed) without being relocated into another block and erasing the block, where relocating the data results in write amplification and reduces the program erase cycling capabilities of the memory block [0042]. The refresh (i.e. application of a programming voltage (i.e. reprogramming)) may be verified and if the verification doesn’t pass, the refresh may be performed again using a different programming voltage (i.e. double fine programming) [0045] [0072] [0093] [0103-0104] [0116]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified refreshing the memory cells by reprogramming the memory cells to the same or another block disclosed by Goss to include refreshing the memory wordlines (i.e. including the boundary wordline as taught by Goss) by reapplying a programming voltage without relocating the data as taught by Huang. 
One of ordinary skill in the art would have been motivated to make this modification because it results in less write amplification, and less wear on the memory cells, as taught by Huang in [0042]. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Goss in further view of Alhussien in further view of Guo. 
Regarding claim 12: 
The method of claim 10 is made obvious by Lee in view of Goss in view of Alhussien. 
Lee further discloses, further comprising logging an identification of the block with the last-written word-line in the MLC block and a time when the boundary wordline was written (by teaching that an elapsed time (ET) may be counted utilizing a timestamp for managing the active block (121a) (i.e. log a time when the last boundary wordline was written) [0071]. The ET is counted from a time when data is written at a physical page before the clean page (i.e. the boundary wordline) [0065] [0066] [0070]. The controller may determine an ET threshold based on a desired reliability so that when the ET has reached the threshold the controller may trigger a data reliability operation [0066-0068]. The ET may be tracked for each active block, identified with a block number, in an active block management table (323) [0071] [0085] [0088] [Fig. 9]).
Lee does not explicitly disclose, but Guo teaches that the controller is further configured to log an identification of a last-written wordline (by teaching that an open block status table (226) may include information identifying a location within each open block corresponding to a last-written wordline. The identifying information may be updated in conjunction with the data write module (216) as part of the management module (121-1) (i.e. controller) [0061-0062] [0080-0081] [0084-0085] [0103]). In this way, when a shutdown request is received, the storage device may fetch information about open blocks and their boundary regions susceptible to data reliability issues and for each identified boundary region (i.e. last-written wordline), the storage device may program a region contiguous to the identified boundary region [0005] [0019] [0020] [0092]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an active block management table as taught by Lee to include an identification of the last-written wordline so that upon receiving a shutdown request, a contiguous region to the identified last-written wordline (as updated by the controller) may be programmed by the controller as taught by Guo. 
One of ordinary skill in the art would have been motivated to make this modification because programming data to the contiguous region to the boundary area increases the reliability of the non-volatile memory, as taught by Guo in [0005]. 
Regarding claim 13: 
The method of claim 13 is made obvious by Lee in view of Goss in view of Alhussien in further view of Guo. 
Lee does not explicitly disclose, but Guo teaches, wherein the identification and time are logged in volatile memory in the storage system (by teaching that an open block status table (226) storing a timestamp and an identification of the most recently written wordline [0080-0081] are stored in memory (206), which may be a high-speed random access memory such as DRAM, SRAM (i.e. volatile) or other random access solid state memory device [0053]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the active block management table disclosed by Lee to be composed of the volatile high-speed random access memory such as DRAM or SRAM taught by Guo for storing an active block management table including a timestamp and an identification of a last-written wordline as taught by Guo. 
One of ordinary skill in the art would have been motivated to make this modification because the volatile DRAM and SRAM are high-speed memories, as taught by Guo in [0053] and the open block table is useful for programming data to a contiguous region of a boundary wordline in response to a shutdown request to improve the reliability of the non-volatile memory system as taught by Guo in [0005]. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Alhussien. 
Regarding claim 16: 
Lee discloses, A storage system (110), comprising: a memory comprising a multi-level cell area ((121) by disclosing that as the number of bits per cell in a memory increases, the management of the memory becomes more complex and programming dummy data in the first clean page after the last programmed page may no longer be appropriate, so the disclosed method is used (i.e. the disclosed method is applicable to multi-bit level cells (i.e. MLC)) [0004] [0053]. The disclosed method may still involve programming dummy data to a block with clean pages [0117-0118]) and means for writing data to the MLC memory area ((S130) the controller writes the data to the MLC memory area [0061] [Fig. 5]); means for determining whether a last-written wordline in the MLC memory area has a data retention problem ((S160) (S170) the storage controller (110) may count an elapsed time (ET) since the last page before the clean page was written using a timestamp stored in an active block management table [0071] [0085] [Fig. 9]); and means for, in response to determining that the last-written wordline in the MLC memory area has a data retention problem, correcting the data retention problem (by disclosing that when the elapsed time threshold is met (S170) the remaining clean pages of the memory block are written (S180) [Fig. 5] to improve a reliability of the data (i.e. correcting the data retention problem) [0066-0067] [0138]. Dummy data may programmed into the clean pages [0117] [0118] [0125]). 
Lee does not explicitly disclose, but Alhussien teaches that the storage system comprises both a single-level cell (SLC) and a multi-level cell (MLC) block and programming data to both the SLC block and the MLC block (by teaching that an SLC buffer (including SLC blocks) may operate as a staging buffer to quickly write data of write I/O requests to the storage device (15). The SSD controller (11) can then transfer the data from the buffer (13) to the MLC flash device (14) (including MLC blocks) [Col 2: lines 33-58] [Col 3: lines 17-38]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to the flash device disclosed by Lee to include writing the data to both an SLC memory block and an MLC memory block as taught by Alhussien. 
One of ordinary skill in the art would have been motivated to make this modification because the SLC memory block can function as a staging buffer to quickly write the data to the storage device before writing it to the MLC block, as taught by Alhussien in [Col 2: lines 33-58]. The SLC architecture increases I/O performance, whereas the MLC blocks increase storage density as taught by Alhussien in [Col 3: lines 38-47].
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Alhussien in further view of Goss. 
Regarding claim 18:
The storage system of Claim 16 is made obvious by Lee in view of Alhussien. 
Lee does not explicitly disclose, but Goss teaches, but wherein the possible data retention problem is corrected by re-programming the data in the last-written wordline in the MLC memory area (by teaching that if the amount of data written to a block with an open block time threshold greater than a threshold (404-Yes) is not greater than a threshold (406-NO), then rather than programming the rest of the pages of the block (408), the N most recently written (i.e. includes the most recently written page (i.e. the boundary page)) pages from the block should be refreshed (410) [Fig. 4] [Col 5: line 3 – Col 6: line 32]. This decision on whether to refresh the blocks or program data to the remaining empty pages may be based on the time requirements of both operations. For example, if refreshing the pages is faster than programming the remaining pages with data, then the refresh operation will be performed instead of programming the remaining pages of the open block with data [Col 6: lines 33-67]. The data that is refreshed may be written back into the block of memory (i.e. reprogrammed) [Col 6: lines 6-17]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing pages to the remaining empty pages of a Lee to include the decision to refresh the N most recently written pages if it would be more efficient than writing data to the remaining empty pages as taught by Goss. 
One of ordinary skill in the art would have been motivated to make this modification because refreshing the pages can be more efficient and require less overhead than writing the remaining pages of the open block with data after a threshold amount of time has elapsed, as taught by Goss in [Col 6: lines 64-67]. 
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Alhussien in further view of Goss in further view of Huang.
Regarding claim 19
The storage system of Claim 18 is made obvious by Lee in view of Alhussien in further view of Goss. 
Lee teaches wherein the data is programmed in the last-written wordline in the MLC block using a fine programming technique (by teaching that the data is programmed into the MLC flash device (14) in a multi-step programming process (i.e. fine programming technique) [Col 3: line 63 – Col 4: line 63]). 
Lee does not explicitly disclose, but Goss teaches that the last-written wordline may be refreshed when the threshold amount of time has passed (per the analysis for claim 18). 
Lee does not explicitly disclose, but Huang teaches that wherein the data is re-programmed into the last-written wordline using a double fine programming technique (by teaching that a refresh module may be configured to refresh all or part of a memory block without the section of memory having been erased by an erase module [0003]. In this way, a section of memory (one or more pages or wordlines) may be refreshed (i.e. reprogrammed) without being relocated into another block and erasing the block, where relocating the data results in write amplification and reduces the program erase cycling capabilities of the memory block [0042]. The refresh (i.e. application of a programming voltage (i.e. reprogramming)) may 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified refreshing the memory cells by reprogramming the memory cells to the same or another block disclosed by Goss to include refreshing the memory wordlines (i.e. including the boundary wordline as taught by Goss) by reapplying a programming voltage without relocating the data as taught by Huang. 
One of ordinary skill in the art would have been motivated to make this modification because it results in less write amplification, and less wear on the memory cells, as taught by Huang in [0042]. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Alhussien in further view of Guo. 
Regarding claim 20
The storage system of Claim 16 is made obvious by Lee in view of Alhussien. 
Lee further discloses, further comprising means for logging an identification of the block with the last-written word-line in the MLC memory area and a time when the last-written wordline was written
Alhussien in view of Lee does not explicitly disclose, but Guo teaches that the controller is further configured to log an identification of a last-written wordline (by teaching that an open block status table (226) may include information identifying a location within each open block corresponding to a last-written wordline. The identifying information may be updated in conjunction with the data write module (216) as part of the management module (121-1) (i.e. controller) [0061-0062] [0080-0081] [0084-0085] [0103]). In this way, when a shutdown request is received, the storage device may fetch information about open blocks and their boundary regions susceptible to data reliability issues and for each identified boundary region (i.e. last-written wordline), the storage device may program a region contiguous to the identified boundary region [0005] [0019] [0020] [0092].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an active block management table stored in buffer memory taught by Alhussien in view of Lee to include an identification of the last-written wordline so that upon receiving a shutdown request, a contiguous region to the identified last-written wordline (as updated by the controller) may be programmed by the controller as taught by Guo 
One of ordinary skill in the art would have been motivated to make this modification because programming data to the contiguous region to the boundary area increases the reliability of the non-volatile memory, as taught by Guo in [0005]. 

Response to Arguments: 
The Applicant asserts that “Examiner agreed that the amendments made herein overcome all the rejections in the Office Action”. However, the Examiner interview summary only indicates that the Examiner agreed that “the proposed amendments appeared to overcome the cited portions of the prior art and further search and consideration would be required”. 
In considering the matter further, and reviewing the specification further, the Examiner found that the additional limitations recited should be interpreted more broadly than the Examiner perhaps interpreted them at first blush before and during the interview. Reading paragraphs [0048-0050] in context indicates to the Examiner that determining the controller/storage system is ready to de-commit the data from the SLC block should be read as meaning that the controller/storage system is ready to begin a process to determine if it is appropriate to de-commit the data from the SLC before actually de-committing any data from an SLC area. For example, the disclosure in [0051] indicates that after determining that it is ready to de-commit data from the SLC block, the storage controller/system does not actually decommit the block until a boundary wordline data retention problem is handled [0051] and the process steps 650, 660, and 670 are completed [Fig. 6]. For these reasons, the Examiner finds that Alhussien discloses an analogous step of determining if the controller/storage system is ready to enter a process to determine if it is appropriate to de-commit (i.e. erase or invalidate) data from the SLC storage area and perform steps 34, 30 and 31 (to handle a potential boundary word-line problem) before doing so, and the claimed limitations, given the broadest reasonable interpretation in light of the specification, are disclosed/taught in the prior art. Accordingly, the Examiner has appropriately rejected claims 1-26 with prior art and the claims are not indicated as allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139   

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139